DETAILED ACTION
This office action is in response to applicant’s communication filed 03/24/2022.
Claims 12-15, and 18-22 have been considered. 
-	Claims 12-15, and 18-22 are pending.
-	Note, claims 1-11 and 16-17 had been previously canceled by applicant’s election in response to office’s restriction to the original claim set. 
-	New claim(s) 21-22 have been added.
-	No claims have been newly canceled. 
-	Claims 12-15, and 18-22 have been rejected as described below. 
-	This action is NON-FINAL.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2022 has been entered.
 
Specification 
The disclosure filed on 06/20/2019 is objected to due to having below minor informalities:
The title of the disclosure is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nobuo Hirabayashi (JP 2007078283 A) hereinafter Nobuo (English Translation retrieved 07/01/2021) in view of Ichishi, Yoshinori et al. (US 20040074244 A1) hereinafter Ichishi in further view of Kates (US 20120024969 A1).
Regarding Claim 12, Nobuo teaches:
An air conditioning appliance equipped with a sensor, the air conditioning appliance comprising: the sensor (p5, para4 - The air conditioner 2 includes a fisheye sensor 21. Then p5, para6 - The image / temperature analysis system 22 analyzes the image input from the fisheye sensor 21 and controls the systems 23 and 24 according to the analysis result. More specifically, the image / temperature analysis system 22 has a function as a temperature measuring means for analyzing an infrared light image input from the fisheye sensor 21 and detecting a temperature within the imaging range at multiple points. Here, note the temperature measuring means.) configured to acquire information regarding temperature distribution of a space in which the air conditioning appliance is provided; (Fig. 4 and p7, para2 - In step 201, the image / temperature analysis system 22 analyzes the captured image 35 captured by the fisheye sensor 21 and generates a temperature distribution image 35a within the imaging range (see FIG. 5).)
and a microcomputer (i) configured to (p5, para4 - The air conditioner 2 includes a fisheye sensor 21, an image / temperature analysis system 22, a temperature control system 23, a wind direction control system 24, and a detection data storage server 25. The image / temperature analysis system 22 is equipped with a microcomputer (microcontroller unit (MCU)) (not shown) including a CPU (central processing unit), a memory, an input / output circuit, and the like. Here, 22, 23 and 24 in combination is considered as a control system performing the relevant functionalities. Also, see Nobuo, p8, 3rd to last para - Since the control information transmitted from the mobile phone 4 (monitoring device) can be received via the Internet 3, the user can adjust the room temperature from the outside via the Internet 3 (network).) detect a person in the space from the information regarding the temperature distribution, (p7, last para - By using the temperature distribution data (temperature distribution image 35a) in the imaging range and the captured images 33 and 34, it is possible to detect a person existing in the imaging range as a heat source moving in the imaging range.) and to detect a position of … the person and a temperature of … the person, (p6, para3 - the electric appliances H1 and H3 and the human body H2, which are heat sources, can be accurately distinguished on the temperature distribution image 35a, and the image / temperature analysis system 22 can accurately detect the position of the human body.)
and (ii) configured to determine whether or not the temperature of … the person satisfies a predetermined condition, and perform control of transmitting, to a wind-blowing appliance …, a signal indicating that wind-blowing is to be performed toward the position …, (p6, para3 - Then, the image / temperature analysis system 22 is a temperature control system so that air having an appropriate temperature is blown to the position of the human body detected based on the temperature distribution data (temperature distribution image 35a) and the captured images 33 and 34. Give instructions to 23 and the wind direction control system 24. Therefore, it is possible to blow air to the human body, and it is possible to preferentially adjust the temperature around the human body to an appropriate temperature. Regarding “a wind-blowing appliance, see p5, 2nd to last para - “for example, a blower fan and guide blades”. Regarding “a predetermined condition” portion of the limitation, among many examples taught, see p7, para3 - “On the other hand, if it is determined in step 202 that there is a position where the detected temperature and the set temperature are different, the image / temperature analysis system 22 proceeds to step 203, detects a position where the detected temperature and the set temperature are different, and determines the position. The wind direction control system 24 is instructed to adjust the wind direction and blow the air.”) based on a result of the determination of whether or not the temperature of … the person satisfies the predetermined condition, (As above, among many examples taught, see p7, para3 - “On the other hand, if it is determined in step 202 that there is a position where the detected temperature and the set temperature are different, the image / temperature analysis system 22 proceeds to step 203, detects a position where the detected temperature and the set temperature are different, and determines the position. The wind direction control system 24 is instructed to adjust the wind direction and blow the air.”) wherein the microcomputer is configured to perform the control in cooperation with the air conditioning appliance and the wind-blowing appliance, based on an environment temperature of the space … (Besides above regarding the instructions given from the image/temperature analysis system 22, see p5, last 2 paras - The temperature control system 23 as a ventilation changing means has, for example, a heating unit or a cooling unit, and heats or cools the air blown from the air conditioner 2. That is, the temperature control system 23 has a blowing state of the air blown into the room. Change the temperature. The wind direction control system 24 as a blower changing means controls, for example, a blower fan and guide blades to change the flow rate and direction of the air blown from the air conditioner 2, that is, the wind direction control system 24 blows air into the room as a blower state. Control the wind direction and volume. For example, the image / temperature analysis system 22 controls the temperature control system 23 to send out cold air, and controls the wind direction control system 24 to send cold air toward the high temperature region detected by the above. As a result, the temperature in the high temperature region becomes low, and unevenness in the room temperature is reduced. Thus, it teaches performing the control in cooperation with the air conditioning appliance and the wind-blowing appliance, based on an environment temperature of the space.)
However, Nobuo does not explicitly disclose the detection of position and temperature to be of a predetermined part of the person and hence also does not explicitly disclose the control of the wind blowing toward the position of the predetermined part of the person based on a result of the determination of whether or not the temperature of the predetermined part of the person satisfies the predetermined condition and hence also does not explicitly disclose the performing of control to be based on the temperature of the predetermined part.  
Nobuo also does not explicitly disclose the microcomputer configured to perform control of transmitting to a wind-blowing appliance external to the air conditioning appliance.  
Ichishi explicitly teaches the detection of position and temperature to be of a predetermined part of the person and also teaches the control of the wind blowing toward the position of the predetermined part of the person based on a result of the determination of whether or not the temperature of the predetermined part of the person satisfies the predetermined condition and hence also teaches the performing of control to be based on the temperature of the predetermined part. ([0097] - In this way, the process controls the temperature of airflow blown from the face (i.e., predetermined part) blower opening 100 located near the regions sensed by each of the infrared sensor elements FrDr10, 11, 14, 15, thereby allowing the temperature sensed by each of the infrared sensor elements FrDr10, 11, 14, 15 to approach the target average value. [0123] also teaches condition-based control of air flow to the driver’s body based on setting a predetermined temperature distribution, for example. [0124] provides details on the example such as “More specifically, the process allows the actuator 121 to control the airflow rate control damper 120 so that the face blower opening 100 and the armrest blower opening 100f blow air at an initial ratio of 70:30 on a percentage basis, respectively.”)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have specifically added the feature of sensing of specific regions that constitute the surface of the driver/human body and controlling the airflow based on predetermined conditions such as set temperature distributions as taught by Ichishi to the positional temperature distribution based  air-conditioner fan/blower control system reducing unevenness in the room temperature as taught by Nobuo as both are directed to the field of air conditioning/HVAC equipment control. The combination would have been motivated in order to enable a more comfortable, efficient and flexible air-conditioning operation to be achieved based Ichishi, abstract, [0097], [0123-24].
However, Nobuo and Ichishi do not explicitly disclose the microcomputer configured to perform control of transmitting to a wind-blowing appliance external to the air conditioning appliance.  
Kates explicitly teaches the microcomputer configured to perform control of transmitting to a wind-blowing appliance external to the air conditioning appliance. (Among many exemplary figures/paragraphs, see [0064] - FIG. 8 is a block diagram of a centrally-controlled zoned heating and cooling system 800. … the ECRVs 702-705 communicate with a central controller 810. In the system 800, the thermostat 720 is provided to the central system 810 and the central system 810 controls the HVAC system 721 directly. Note how the ECRVs (Electronically-Controlled Register Vent as described in [0011]) are external to the HVAC. [0075] teaches control system processor/computer. Also, see [0068] - FIG. 10 is a block diagram of an ECRV 1000 for use in connection with the systems shown in FIGS. 6-9. The ECRV 1000 includes … the controller 401, the fan 402, … . A communication system 1081 is provided to the controller 401. [0069] - The communication system 1081 is configured to communicate with the zone thermometer and, optionally, with the central controllers 710, 810, 910. In one embodiment, the communication system 1081 is configured to communicate using wireless communication such as, for example, infrared communication, radio communication, or ultrasonic communication. Additionally, see [0114] teaching further exemplary details of the communications between central system and the ECRV controller such as in one embodiment, the central system instructs the controller 401 when to use the vent opening and when to use the fan. In one embodiment, the controller 401 and central system negotiate vent opening versus fan usage.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have specifically added the feature of the system processor or controller’s capability of transmitting/communicating to a wind blowing appliance (such as an ECRV with fan & its own communications systems) that is external to the air-conditioning appliance as taught by Kates to the positional temperature distribution based  air-conditioner fan/blower control system with the features of sensing of specific regions and controlling the airflow based on predetermined conditions such as set temperature distributions and a predetermined part of a person as taught by Nobuo and Ichishi as all are directed to the field of air conditioning/HVAC equipment/comfort control. The combination would have been motivated in order to enable a more comfortable, efficient and flexible air-conditioning operation to be achieved based on the human/occupant’s specific needs/preferences in a heating/cooling environment equipped with well-known wireless enabled smart temperature control features as evident in Kates, [0011-12], [0015], [0064], [0068-69], [0114] etc.

Regarding Claim 13, Nobuo, Ichishi, and Kates teach all the elements of claim 12.
Nobuo further teaches:
wherein the sensor is a thermal image sensor, and the information is a thermal image acquired by the thermal image sensor. (p5, para6 - The image / temperature analysis system 22 analyzes the image input from the fisheye sensor 21 and controls the systems 23 and 24 according to the analysis result. More specifically, the image / temperature analysis system 22 has a function as a temperature measuring means for analyzing an infrared light image input from the fisheye sensor 21 and detecting a temperature within the imaging range at multiple points. Fig. 4 and p7, para2 - In step 201, the image / temperature analysis system 22 analyzes the captured image 35 captured by the fisheye sensor 21 and generates a temperature distribution image 35a within the imaging range (see FIG. 5). Thus, the temperature measuring means here is the thermal image sensor.)

Regarding Claim 14, Nobuo, Ichishi, and Kates teach all the elements of claim 12.
Nobuo and Ichishi further teach:
wherein the predetermined part is the face of the person, (Ichishi: As above, [0097] - In this way, the process controls the temperature of airflow blown from the face (i.e., predetermined part) blower opening 100 located near the regions sensed by each of the infrared sensor elements FrDr10, 11, 14, 15, thereby allowing the temperature sensed by each of the infrared sensor elements FrDr10, 11, 14, 15 to approach the target average value.) and the microcomputer transmits the signal when the detected temperature of the face is not lower than a predetermined temperature. (Ichishi as above for “face” blower & relevant teachings; Also, Nobuo: p7, para3 - The wind direction control system 24 is instructed to adjust the wind direction and blow the air. In addition, the detection temperature and the set temperature are compared at the position where the detection temperature is judged to be different from the set temperature, and if the detection temperature is higher than the set temperature, air (cold air) with a temperature lower than the set temperature is blown and detected.)
Accordingly, motivation to combine the teachings of these references are dictated by the same reasons as mentioned above.

Regarding Claim 15, Nobuo, Ichishi, and Kates teach all the elements of claim 12.
Nobuo further teaches:
wherein the microcomputer further performs control of transmitting a signal regarding intensity or oscillation of wind, to the wind-blowing appliance. (p5, 2nd to last para - The wind direction control system 24 as a blower changing means controls, for example, a blower fan and guide blades to change the flow rate and direction of the air blown from the air conditioner 2, that is, the wind direction control system 24 blows air into the room as a blower state. Control the wind direction and volume. Note, a higher intensity of spray/air means a higher flow rate.)

Regarding Claim 18, Nobuo teaches:
A method for controlling an air conditioning appliance equipped with a sensor, the method comprising: acquiring, by the sensor, (p5, para4 - The air conditioner 2 includes a fisheye sensor 21. Then p5, para6 - The image / temperature analysis system 22 analyzes the image input from the fisheye sensor 21 and controls the systems 23 and 24 according to the analysis result. More specifically, the image / temperature analysis system 22 has a function as a temperature measuring means for analyzing an infrared light image input from the fisheye sensor 21 and detecting a temperature within the imaging range at multiple points. Here, note the temperature measuring means.) information regarding temperature distribution of a space in which the air conditioning appliance is provided; (Fig. 4 and p7, para2 - In step 201, the image / temperature analysis system 22 analyzes the captured image 35 captured by the fisheye sensor 21 and generates a temperature distribution image 35a within the imaging range (see FIG. 5).)
detecting, by the air conditioning appliance, a person in the space from the information regarding the temperature distribution (p5, para4 - The air conditioner 2 includes a fisheye sensor 21, an image / temperature analysis system 22, a temperature control system 23, a wind direction control system 24, and a detection data storage server 25. The image / temperature analysis system 22 is equipped with a microcomputer (microcontroller unit (MCU)) (not shown) including a CPU (central processing unit), a memory, an input / output circuit, and the like. Here, 22, 23 and 24 in combination is considered as a control system performing the relevant functionalities. Also, see Nobuo, p8, 3rd to last para - Since the control information transmitted from the mobile phone 4 (monitoring device) can be received via the Internet 3, the user can adjust the room temperature from the outside via the Internet 3 (network).) p7, last para - By using the temperature distribution data (temperature distribution image 35a) in the imaging range and the captured images 33 and 34, it is possible to detect a person existing in the imaging range as a heat source moving in the imaging range.) and detecting a position of … the person and a temperature of … the person; (p6, para3 - the electric appliances H1 and H3 and the human body H2, which are heat sources, can be accurately distinguished on the temperature distribution image 35a, and the image / temperature analysis system 22 can accurately detect the position of the human body.)
determining, by the air conditioning appliance, whether or not the temperature of … the person satisfies a predetermined condition, and performing, by the air conditioning appliance control of transmitting, to a wind-blowing appliance …, a signal indicating that wind-blowing is to be performed toward the position …, (p6, para3 - Then, the image / temperature analysis system 22 is a temperature control system so that air having an appropriate temperature is blown to the position of the human body detected based on the temperature distribution data (temperature distribution image 35a) and the captured images 33 and 34. Give instructions to 23 and the wind direction control system 24. Therefore, it is possible to blow air to the human body, and it is possible to preferentially adjust the temperature around the human body to an appropriate temperature. Regarding “a wind-blowing appliance, see p5, 2nd to last para - “for example, a blower fan and guide blades”. Regarding “a predetermined condition” portion of the limitation, among many examples taught, see p7, para3 - “On the other hand, if it is determined in step 202 that there is a position where the detected temperature and the set temperature are different, the image / temperature analysis system 22 proceeds to step 203, detects a position where the detected temperature and the set temperature are different, and determines the position. The wind direction control system 24 is instructed to adjust the wind direction and blow the air.”) based on a result of the determining, (As above, among many examples taught, see p7, para3 - “On the other hand, if it is determined in step 202 that there is a position where the detected temperature and the set temperature are different, the image / temperature analysis system 22 proceeds to step 203, detects a position where the detected temperature and the set temperature are different, and determines the position. The wind direction control system 24 is instructed to adjust the wind direction and blow the air.”) wherein the air conditioning appliance performs the control in cooperation with the air conditioning appliance and the wind-blowing appliance, based on an environment temperature of the space … (Besides above regarding the instructions given from the image/temperature analysis system 22, see p5, last 2 paras - The temperature control system 23 as a ventilation changing means has, for example, a heating unit or a cooling unit, and heats or cools the air blown from the air conditioner 2. That is, the temperature control system 23 has a blowing state of the air blown into the room. Change the temperature. The wind direction control system 24 as a blower changing means controls, for example, a blower fan and guide blades to change the flow rate and direction of the air blown from the air conditioner 2, that is, the wind direction control system 24 blows air into the room as a blower state. Control the wind direction and volume. For example, the image / temperature analysis system 22 controls the temperature control system 23 to send out cold air, and controls the wind direction control system 24 to send cold air toward the high temperature region detected by the above. As a result, the temperature in the high temperature region becomes low, and unevenness in the room temperature is reduced. Thus, it teaches the air conditioning appliance performs the control in cooperation with the air conditioning appliance and the wind-blowing appliance, based on an environment temperature of the space.)
However, Nobuo does not explicitly disclose the detection of position and temperature to be of a predetermined part of the person and hence also does not explicitly disclose the control of the wind blowing toward the position of the predetermined part of the person based on a result of the determining and hence also does not explicitly disclose the performing of control to be based on the temperature of the predetermined part.
Nobuo also does not explicitly disclose the air conditioning appliance performing control of transmitting to a wind-blowing appliance external to the air conditioning appliance.  
Ichishi explicitly teaches the detection of position and temperature to be of a predetermined part of the person and also teaches the control of the wind blowing toward the position of the predetermined part of the person based on a result of the determining and hence also teaches the performing of control to be based on the temperature of the predetermined part. ([0097] - In this way, the process controls the temperature of airflow blown from the face (i.e., predetermined part) blower opening 100 located near the regions sensed by each of the infrared sensor elements FrDr10, 11, 14, 15, thereby allowing the temperature sensed by each of the infrared sensor elements FrDr10, 11, 14, 15 to approach the target average value. [0123] also teaches condition-based control of air flow to the driver’s body based on setting a predetermined temperature distribution, for example. [0124] provides details on the example such as “More specifically, the process allows the actuator 121 to control the airflow rate control damper 120 so that the face blower opening 100 and the armrest blower opening 100f blow air at an initial ratio of 70:30 on a percentage basis, respectively.”)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have specifically added the feature of sensing of specific regions that constitute the surface of the driver/human body and controlling the airflow based on predetermined conditions such as set temperature distributions as taught by Ichishi to the positional temperature distribution based  air-conditioner fan/blower control system reducing unevenness in the room temperature as taught by Nobuo as both are directed to the field of air conditioning/HVAC equipment control. The combination would have been motivated in order to Ichishi, abstract, [0097], [0123-24].
However, Nobuo and Ichishi do not explicitly disclose the air conditioning appliance performing control of transmitting to a wind-blowing appliance external to the air conditioning appliance.  
Kates explicitly teaches the air conditioning appliance performing control of transmitting to a wind-blowing appliance external to the air conditioning appliance. (Among many exemplary figures/paragraphs, see [0064] - FIG. 8 is a block diagram of a centrally-controlled zoned heating and cooling system 800. … the ECRVs 702-705 communicate with a central controller 810. In the system 800, the thermostat 720 is provided to the central system 810 and the central system 810 controls the HVAC system 721 directly. Note how the ECRVs (Electronically-Controlled Register Vent as described in [0011]) are external to the HVAC. [0075] teaches control system processor/computer. Also, see [0068] - FIG. 10 is a block diagram of an ECRV 1000 for use in connection with the systems shown in FIGS. 6-9. The ECRV 1000 includes … the controller 401, the fan 402, … . A communication system 1081 is provided to the controller 401. [0069] - The communication system 1081 is configured to communicate with the zone thermometer and, optionally, with the central controllers 710, 810, 910. In one embodiment, the communication system 1081 is configured to communicate using wireless communication such as, for example, infrared communication, radio communication, or ultrasonic communication. Additionally, see [0114] teaching further exemplary details of the communications between central system and the ECRV controller such as in one embodiment, the central system instructs the controller 401 when to use the vent opening and when to use the fan. In one embodiment, the controller 401 and central system negotiate vent opening versus fan usage.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have specifically added the feature of the system processor or controller’s capability of transmitting/communicating to a wind blowing appliance (such as an ECRV with fan & its own communications systems) that is external to the air-conditioning appliance as taught by Kates to the positional temperature distribution based  air-conditioner fan/blower control system with the features of sensing of specific regions and controlling the airflow based on predetermined conditions such as set temperature distributions and a predetermined part of a person as taught by Nobuo and Ichishi as all are directed to the field of air conditioning/HVAC equipment/comfort control. The combination would have been motivated in order to enable a more comfortable, efficient and flexible air-conditioning operation to be achieved based on the human/occupant’s specific needs/preferences in a heating/cooling environment equipped with well-known wireless enabled smart temperature control features as evident in Kates, [0011-12], [0015], [0064], [0068-69], [0114] etc.

Regarding Claim 19, Nobuo, Ichishi, and Kates teach all the elements of claim 13.
Nobuo and Ichishi further teach:
wherein the predetermined part is the face of the person, (Ichishi: As above, [0097] - In this way, the process controls the temperature of airflow blown from the face (i.e., predetermined part) blower opening 100 located near the regions sensed by each of the infrared sensor elements FrDr10, 11, 14, 15, thereby allowing the temperature sensed by each of the infrared sensor elements FrDr10, 11, 14, 15 to approach the target average value.) and the microcomputer transmits the signal when the detected temperature of the face is not lower than a predetermined temperature. (Ichishi as above for “face” blower & relevant teachings; Also, Nobuo: p7, para3 - The wind direction control system 24 is instructed to adjust the wind direction and blow the air. In addition, the detection temperature and the set temperature are compared at the position where the detection temperature is judged to be different from the set temperature, and if the detection temperature is higher than the set temperature, air (cold air) with a temperature lower than the set temperature is blown and detected.)
Accordingly, motivation to combine the teachings of these references are dictated by the same reasons as mentioned above.

Regarding Claim 20, Nobuo, Ichishi, and Kates teach all the elements of claim 13.
Nobuo further teaches:
wherein the microcomputer further performs control of transmitting a signal regarding intensity or oscillation of wind, to the wind-blowing appliance. (p5, 2nd to last para - The wind direction control system 24 as a blower changing means controls, for example, a blower fan and guide blades to change the flow rate and direction of the air blown from the air conditioner 2, that is, the wind direction control system 24 blows air into the room as a blower state. Control the wind direction and volume. Note, a higher intensity of spray/air means a higher flow rate.)

Regarding Claim 21, Nobuo, Ichishi, and Kates teach all the elements of claim 12.
Nobuo and Ichishi further teach:
wherein the predetermined condition is that the temperature of the predetermined part is higher than the environment temperature of the space, and the microcomputer transmits to the wind-blowing appliance the signal indicating that wind-blowing is to be performed toward the position of the predetermined part when the result of the determination is that the temperature of the predetermined part is higher than the environment temperature of the space. (As above, Nobuo in p6, para3 - Then, the image / temperature analysis system 22 is a temperature control system so that air having an appropriate temperature is blown to the position of the human body detected based on the temperature distribution data (temperature distribution image 35a) and the captured images 33 and 34. Give instructions to 23 and the wind direction control system 24. Therefore, it is possible to blow air to the human body, and it is possible to preferentially adjust the temperature around the human body to an appropriate temperature. See p7, para3 - “On the other hand, if it is determined in step 202 that there is a position where the detected temperature and the set temperature are different, the image / temperature analysis system 22 proceeds to step 203, detects a position where the detected temperature and the set temperature are different, and determines the position. … In addition, the detection temperature and the set temperature are compared at the position where the detection temperature is judged to be different from the set temperature, and if the detection temperature is higher than the set temperature, air (cold air) with a temperature lower than the set temperature is blown and detected. … The temperature distribution in the room is adjusted to be uniform.” Also, see p5, last 2 paras - … the temperature control system 23 has a blowing state of the air blown into the room. Change the temperature. The wind direction control system 24 as a blower changing means controls, for example, a blower fan and guide blades to change the flow rate and direction of the air blown from the air conditioner 2, that is, the wind direction control system 24 blows air into the room as a blower state. Control the wind direction and volume. For example, the image / temperature analysis system 22 controls the temperature control system 23 to send out cold air, and controls the wind direction control system 24 to send cold air toward the high temperature region detected by the above. As a result, the temperature in the high temperature region becomes low, and unevenness in the room temperature is reduced. Thus, it teaches the air conditioning appliance performs the control based on an environment temperature of the space and adjusts the temperature around the human body to an appropriate temperature based on positional determination by detecting and analyzing temperature distribution data. Ichishi then teaches the detected position of the human to be more specifically a predetermined part such as face/arm region etc. and the blower is specifically a face blower/arm blower etc. As above, see [0097] - In this way, the process controls the temperature of airflow blown from the face (i.e., predetermined part) blower opening 100 located near the regions sensed by each of the infrared sensor elements FrDr10, 11, 14, 15, thereby allowing the temperature sensed by each of the infrared sensor elements FrDr10, 11, 14, 15 to approach the target average value. See also [0104-05], [0117-19] for further details, more specifically, see [0119] - to realize a predetermined temperature distribution as instructed by a passenger, control is provided to the ratio of flow rate or the blower temperature of conditioned air blown from the face blower opening 100, the armrest blower opening 100f, the foot blower opening 100c, the ceiling blower opening 100e, and the side-window blower opening 100d. For example, this allows for setting a temperature distribution in accordance with a passenger's desired air speed or the feeling of temperature on the face set by a passenger, thereby making it possible to realize a target conditioned space by a passenger's setting. Thus, Ichishi teaches inclusion of the temperature of the predetermined part in the condition-based temperature control of the space and depending on it being higher or lower (for example from a passenger’s desired or preset setting for the temperature distribution of the space), the blowing of air is controlled to realize a target conditioned space.)
Accordingly, motivation to combine the teachings of these references are dictated by the same reasons as mentioned above. Additionally, since Nobuo already teaches aiming for uniformity or reduction of unevenness in the room temperature by positional determination of human and comparisons of temperatures to preferentially adjust the temperature around the human body to an appropriate temperature by controlling the direction of blowing of wind, it would be obvious to have more specifically included the temperature of the predetermined part (such as face/arm/foot etc.) in the condition-based temperature control of the space and depending on it being higher or lower (for example from a passenger’s desired or preset setting for the temperature distribution of the space), the blowing of air to be controlled accordingly as that would enable realizing a target conditioned space, as evident in Ichishi, [0097], [0104-05], [0117-19] etc. 

Regarding Claim 22, Nobuo, Ichishi, and Kates teach all the elements of claim 18.
Nobuo and Ichishi further teach:
(As above, Nobuo in p6, para3 - Then, the image / temperature analysis system 22 is a temperature control system so that air having an appropriate temperature is blown to the position of the human body detected based on the temperature distribution data (temperature distribution image 35a) and the captured images 33 and 34. Give instructions to 23 and the wind direction control system 24. Therefore, it is possible to blow air to the human body, and it is possible to preferentially adjust the temperature around the human body to an appropriate temperature. See p7, para3 - “On the other hand, if it is determined in step 202 that there is a position where the detected temperature and the set temperature are different, the image / temperature analysis system 22 proceeds to step 203, detects a position where the detected temperature and the set temperature are different, and determines the position. … In addition, the detection temperature and the set temperature are compared at the position where the detection temperature is judged to be different from the set temperature, and if the detection temperature is higher than the set temperature, air (cold air) with a temperature lower than the set temperature is blown and detected. … The temperature distribution in the room is adjusted to be uniform.” Also, see p5, last 2 paras - … the temperature control system 23 has a blowing state of the air blown into the room. Change the temperature. The wind direction control system 24 as a blower changing means controls, for example, a blower fan and guide blades to change the flow rate and direction of the air blown from the air conditioner 2, that is, the wind direction control system 24 blows air into the room as a blower state. Control the wind direction and volume. For example, the image / temperature analysis system 22 controls the temperature control system 23 to send out cold air, and controls the wind direction control system 24 to send cold air toward the high temperature region detected by the above. As a result, the temperature in the high temperature region becomes low, and unevenness in the room temperature is reduced. Thus, it teaches the air conditioning appliance performs the control based on an environment temperature of the space and adjusts the temperature around the human body to an appropriate temperature based on positional determination by detecting and analyzing temperature distribution data. Ichishi then teaches the detected position of the human to be more specifically a predetermined part such as face/arm region etc. and the blower is specifically a face blower/arm blower etc. As above, see [0097] - In this way, the process controls the temperature of airflow blown from the face (i.e., predetermined part) blower opening 100 located near the regions sensed by each of the infrared sensor elements FrDr10, 11, 14, 15, thereby allowing the temperature sensed by each of the infrared sensor elements FrDr10, 11, 14, 15 to approach the target average value. See also [0104-05], [0117-19] for further details, more specifically, see [0119] - to realize a predetermined temperature distribution as instructed by a passenger, control is provided to the ratio of flow rate or the blower temperature of conditioned air blown from the face blower opening 100, the armrest blower opening 100f, the foot blower opening 100c, the ceiling blower opening 100e, and the side-window blower opening 100d. For example, this allows for setting a temperature distribution in accordance with a passenger's desired air speed or the feeling of temperature on the face set by a passenger, thereby making it possible to realize a target conditioned space by a passenger's setting. Thus, Ichishi teaches inclusion of the temperature of the predetermined part in the condition-based temperature control of the space and depending on it being higher or lower (for example from a passenger’s desired or preset setting for the temperature distribution of the space), the blowing of air is controlled to realize a target conditioned space. Note, the “… transmits … when the result …” language of this limitation is interpreted as a contingent limitation as per MPEP 2111.04 (II). Under broadest reasonable interpretation of this method (or process) claim limitation, the transmitting of the signal based on this condition is not a step that must be performed since it is contingent on the temperature of the predetermined part being higher than the environment temperature of the space. The above citations from Nobuo and Ichishi has been provided to promote compact prosecution.)
Accordingly, motivation to combine the teachings of these references are dictated by the same reasons as mentioned above. Additionally, since Nobuo already teaches aiming for uniformity or reduction of unevenness in the room temperature by positional determination of human and comparisons of temperatures to preferentially adjust the temperature around the human body to an appropriate temperature by controlling the direction of blowing of wind, it would be obvious to have more specifically included the temperature of the predetermined part (such as face/arm/foot etc.) in the condition-based temperature control of the space and depending on it being higher or lower (for example from a passenger’s desired or preset setting for the temperature distribution of the space), the blowing of air to be controlled accordingly as that would enable realizing a target conditioned space, as evident in Ichishi, [0097], [0104-05], [0117-19] etc. 

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009,158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998). 


Response to arguments
Applicant's remarks and arguments filed 03/24/2022 have been fully considered. See below for further details. 
An objection to the specification has been introduced above.
Applicant’s arguments regarding the prior art rejection are fully considered and have not been deemed to be persuasive. 

The combination of Nobuo, Ichishi and Kates fails to disclose or suggest these features of claim 12.” 
Examiner respectfully disagrees. See below a breakdown of applicant’s supporting arguments for the above and associated responses from the examiner:
 
At the end of the page 5 of applicant remarks, applicant points to page 5, second to last paragraph and Figure 1 of Nobuo and admits that the wind direction control is taught to be based on the temperature of the room. Then at the beginning of page 6 of remarks, applicant argues regarding Nobuo not teaching the wind-blowing appliance to be external to the air conditioning appliance. Examiner would like to point out in this regard that Kates, not Nobuo art has been relied upon for this portion of the limitation. 
Applicant uses the above as support for the next argument that “Due to this, Nobuo also necessarily fails to disclose or suggest the claimed feature of the microcomputer being configured to perform the control in cooperation with the air conditioning appliance and the wind-blowing appliance, based on an environment temperature of the space and the temperature of the predetermined part”. 
Besides the above response, examiner would also like to mention that Nobuo teaches a positional detection and temperature distribution-based wind direction control by the microcomputer/air conditioning system (see at least p6, para3, among other citations provided in the above rejection - Give instructions to 23 and the wind direction control system 24). 
Besides above regarding the instructions given from the image/temperature analysis system 22, see Nobuo, p5, last 2 paras - The temperature control system 23 as a the temperature control system 23 has a blowing state of the air blown into the room. Change the temperature. The wind direction control system 24 as a blower changing means controls, for example, a blower fan and guide blades to change the flow rate and direction of the air blown from the air conditioner 2, that is, the wind direction control system 24 blows air into the room as a blower state. Control the wind direction and volume. For example, the image / temperature analysis system 22 controls the temperature control system 23 to send out cold air, and controls the wind direction control system 24 to send cold air toward the high temperature region detected by the above. As a result, the temperature in the high temperature region becomes low, and unevenness in the room temperature is reduced. Thus, it teaches that the air conditioning appliance performs the control in cooperation with the air conditioning appliance and the wind-blowing appliance, based on an environment temperature of the space.
For the “based on … the temperature of the predetermined part” portion of the condition based control, Ichishi, not Nobuo has already been relied upon and now has been further updated with citations. (Note, applicant has also argued about this portion of the limitation for Ichishi’s teaching in remarks, page 6, towards the end). See below for further details as to why examiner respectfully disagrees to this argument. 
Ichishi, in [0097] teaches, “In this way, the process controls the temperature of airflow blown from the face (i.e., predetermined part) blower opening 100 located near the regions sensed by each of the infrared sensor elements FrDr10, 11, 14, 15, thereby allowing the temperature sensed by each of the infrared sensor elements FrDr10, 11, 14, 15 to approach the target average value. [0123] also teaches condition-based control of air flow to the driver’s body based on setting a predetermined temperature distribution, for example. [0124] provides details on the example such as “More specifically, the process allows the actuator 121 to control the airflow rate control damper 120 so that the face blower opening 100 and the armrest blower opening 100f blow air at an initial ratio of 70:30 on a percentage basis, respectively.”
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have specifically added the feature of sensing of specific regions that constitute the surface of the driver/human body and controlling the airflow based on predetermined conditions such as set temperature distributions as taught by Ichishi to the positional temperature distribution based  air-conditioner fan/blower control system reducing unevenness in the room temperature as taught by Nobuo as both are directed to the field of air conditioning/HVAC equipment control. The combination would have been motivated in order to enable a more comfortable, efficient and flexible air-conditioning operation to be achieved based on the human/occupant’s specific needs/preferences in a heating/cooling environment equipped with sensor(s) as evident in Ichishi, abstract, [0097], [0123-24].
Kates reference was then relied upon for the air conditioning appliance performing control of transmitting to a wind-blowing appliance external to the air conditioning 
Thus, Nobuo, Ichishi, and Kates combined, sufficiently teach all the limitations of the independent claims. 

Accordingly, the prior art rejections for the independent claims 12 and 18 have been maintained in the above rejection. 

All the citations and rejections for the dependent claims have been updated and further clarified accordingly.
	
Accordingly, claims 12-15, and 18-22 are not patentable over prior arts.

Suggestions:
In order to move the prosecution forward, examiner recommends applicant to provide further claim amendments with inventive features that may help overcome the current rejection based on further search and consideration.

Conclusion
The prior art made of record and not relied upon is considered pertinent:
Hirai; Shinichirou et al. (US 20110284202 A1): This art discusses a vehicle air conditioner that includes a heating heat exchanger, a first temperature adjustment mechanism for adjusting a temperature of air to be blown toward a driver's seat side in a vehicle compartment, and a second temperature adjustment mechanism for adjusting a temperature of air to be blown toward a front-passenger's seat side in the vehicle compartment. In the vehicle air conditioner, the first and second temperature adjustment mechanisms are controlled to perform a one-seat priority mode control such that the temperature of air to be blown toward the front-passenger's seat side is lower than the temperature of air to be blown toward the driver's seat side, when only the driver is in the vehicle compartment and the heating condition is determined as the air conditioning state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARZIA T MONTY whose telephone number is (571)272-5441.  The examiner can normally be reached on M, W-R: 2-6 pm (approximately). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/MARZIA T MONTY/Examiner, Art Unit 2117     

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117